United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 April 20, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20037
                         _____________________

UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

                                versus

HOVEL RIASCOS-CUENU,

                                                 Defendant - Appellant.


             Appeal from the United States District Court
              for the Southern District of Texas, Houston
                        USDC No. 4:04-CR-345-ALL


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY and BARKSDALE, Circuit Judges.*

PER CURIAM:**

     This court previously affirmed the conviction and sentence of

the Appellant, Hovel Riascos-Cuenu (“Riascos”).        United States v.

Riascos-Cuenu, 428 F.3d 1100 (5th Cir. 2005).        The Supreme Court

vacated and remanded the case for reconsideration in the light of

Lopez v. Gonzalez, 127 S. Ct. 625 (2006).     Riascos-Cuenu v. United

States, 127 S. Ct. 827 (2007).


     *
      This matter is being decided by a quorum.          See 28 U.S.C.
46(d).
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In the light of Lopez, the district court erred by enhancing

Riascos’s sentence based on a Texas conviction for possession of

cocaine.   Because Riascos has completed service of his term of

imprisonment and was released by the Bureau of Prisons on January

12, 2007, any argument that the sentence of imprisonment should be

reduced is moot and the only portion of the sentence remaining for

consideration is Riascos’s term of supervised release.

     However, as both parties noted in supplemental letter briefs

filed with this court, Riascos presumably has been deported.       In

order to resentence him and reduce his term of supervised release,

Federal Rule of Criminal Procedure 43 requires the defendant to be

present and have the opportunity to allocute.     Because Riascos has

been deported and is legally unable, without permission of the

Attorney General, to reenter the United States to be present for a

resentencing proceeding, there is no relief we are able to grant

Riascos and his appeal is moot.       See United States v. Rosenbaum-

Alanis, No. 05-41400, 2007 WL 926832 (5th Cir. March 29, 2007).

The appeal is therefore DISMISSED.




                                  2